—In an action to recover damages for personal injuries, etc., the New York City Housing Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Flug, J.), dated *580December 18, 2001, as amended by order of the same court, dated January 7, 2002, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order, as amended, is affirmed insofar as appealed from, with costs.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., Goldstein, Crane and Mastro, JJ., concur.